Opinion ly

GbeeNB, J.
This suit was commenced before a justice of the peace, on the 28th of December 1848, on a promissory note dated January 5th 1841, payable one day after date. The defendant pleaded the statute of limitations, and obtained judgment; and thereupon the plaintiff took an appeal to the district court.
On the trial, the court charged the jury, that by the-terms of the note, the cause of action accrued more than six years before the commencement of the suit; and that as it came within the statute of limitations, the plaintiffs could rot recover. This instruction under former decisions of this court, was erroneous.
It has repeatedly been decided by this court, that the Iowa statute of limitations, approved, February 15, 1843, cannot be successfully pleaded as a bar to any action of debt, assumpsit, &c., commenced within six years after the act took effect. As the act was not in force, and did not commence running as a limitation of suits, till the 4th day of July, 1843, such an action could only be brought *245witbin its purview after tbe-4tb day of July, 1849. But in this case tbe suit was commenced on tbe 28tb of December, 1848, and consequently, tbe limitation was improperly applied.
W. H. 8eevers: for plaintiffs in error.
J. G. Hall, for defendant.
Judgment reversed.